      Case 1:17-cr-00280-KAM Document 4 Filed 05/25/17 Page 1 of 1 PageID #: 18

                        MINUTE ENTRY FOR CRIMINAL PROCEEDING

BEFORE MAO. Jt JDGE          Marilyn D. Go                   DATE:        5/25/17


DOCKET NUMBER: I7CR28Q(KAMI                                  LOG#:                    h'l9
Utl^JbNLlAJN 1 S MAMt, I        jLusenio rerez

                             s/ Present           Not Present           v/ Custody         Bail

DEFENSE COUNSEL:              Kenneth Monteomerv         /
                                Federal Defender       J CJA                  Retained


A T I S A:    Nadia Shihata                                  CLERK:        Felix Chin


INTERPRETER:                                               CLaneuaee)


  Defendant arraigned on the : \/ indictment superseding indictment                   probation violation
\f Defendant pleads NOT GUILTY to ALL counts.
       DETENTION HEARING Held.                    Defendant's first appearance.
               Bond set at                             . Defendant         released      held pending
               satisfaction of bond conditions.
               Defendant advised of bond conditions set by the Court and signed the bond.
               Surety(ies) sworn, advised of bond obligations by the Court and signed the bond.
              (Additional) surety/ies to co-sign bond by
               After hearing, Court orders detention in custody.        ^^Leave to reopen granted
       Temporary Order of Detention Issued. Bail Hearing set for

      At this time, defense counsel states on the record that the defendant does not have a bail
      application / package. Order of detention entered with leave to reapply to a Magistrate
      or to the District Court Judge to whom the case will be assigned.

 ^ Order of Excludable Delay/Speedy Trial entered. Start                            Stop ^ ^7
        Medical memo issued.

        Defendant failed to appear, bench warrant issued.

  v/ Status conference set for (p/7f f H             @               before Judge
Other Rulings :
